UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (3.9%) Embraer SA ADR (Brazil) 551,700 $16,286,184 General Dynamics Corp. 279,400 19,038,316 Honeywell International, Inc. 861,400 45,740,340 L-3 Communications Holdings, Inc. (S) 179,900 14,233,688 Northrop Grumman Corp. (S) 618,700 37,437,537 Precision Castparts Corp. 78,600 12,684,468 Raytheon Co. 204,400 9,142,812 Safran SA (France) 482,807 19,974,842 United Technologies Corp. 128,200 10,620,088 Airlines (0.5%) Delta Air Lines, Inc. (NON) 1,541,000 12,158,490 United Continental Holdings, Inc. (NON) (S) 609,300 11,040,516 Automobiles (0.4%) Ford Motor Co. (NON) 292,500 3,571,425 General Motors Co. (NON) 642,700 17,789,936 Beverages (0.6%) Coca-Cola Co. (The) 108,600 7,385,886 Coca-Cola Enterprises, Inc. 743,200 20,891,352 Biotechnology (0.4%) Amgen, Inc. (NON) 315,600 17,263,320 Building products (0.2%) Owens Corning, Inc. (NON) (S) 213,100 7,582,098 Capital markets (3.6%) Bank of New York Mellon Corp. (The) 591,500 14,852,565 Goldman Sachs Group, Inc. (The) 476,893 64,366,248 KKR & Co. LP 590,877 8,656,348 Legg Mason, Inc. 308,100 9,064,302 Morgan Stanley 1,249,000 27,790,250 State Street Corp. 1,187,800 49,258,066 Chemicals (2.4%) Celanese Corp. Ser. A 153,500 8,462,455 CF Industries Holdings, Inc. 39,900 6,197,268 Dow Chemical Co. (The) 957,400 33,384,538 E.I. du Pont de Nemours & Co. 377,700 19,421,334 Huntsman Corp. 1,359,200 25,960,720 LyondellBasell Industries NV Class A (Netherlands) 493,200 19,461,672 Commercial banks (5.1%) Fifth Third Bancorp 1,600,200 20,242,530 First Horizon National Corp. 1,727,900 15,533,821 PNC Financial Services Group, Inc. 547,700 29,734,633 SunTrust Banks, Inc. 591,100 14,476,039 U.S. Bancorp 1,167,100 30,414,626 Wells Fargo & Co. 4,761,579 133,038,517 Communications equipment (1.9%) Cisco Systems, Inc. 4,165,057 66,515,960 Harris Corp. (S) 167,002 6,658,370 Juniper Networks, Inc. (NON) 317,700 7,431,003 Qualcomm, Inc. 228,400 12,511,752 Computers and peripherals (2.6%) Apple, Inc. (NON) 93,000 36,314,640 Hewlett-Packard Co. 1,734,300 60,977,988 SanDisk Corp. (NON) 356,900 15,178,957 Seagate Technology 705,600 9,800,784 Construction and engineering (0.6%) Fluor Corp. 157,000 9,974,210 KBR, Inc. 491,400 17,518,410 Consumer finance (0.2%) Discover Financial Services 386,900 9,908,509 Diversified consumer services (0.2%) Apollo Group, Inc. Class A (NON) 191,000 9,708,530 Diversified financial services (6.5%) Bank of America Corp. 9,791,594 95,076,378 Citigroup, Inc. 2,124,180 81,441,061 JPMorgan Chase & Co. 3,331,782 134,770,582 Diversified telecommunication services (5.1%) AT&T, Inc. 2,887,700 84,494,102 CenturyLink, Inc. 708,100 26,277,591 Verizon Communications, Inc. (S) 3,816,959 134,700,483 Electric utilities (2.1%) American Electric Power Co., Inc. 592,948 21,856,063 Edison International 613,300 23,348,331 Entergy Corp. 308,915 20,635,522 Great Plains Energy, Inc. (S) 811,841 16,374,833 PPL Corp. (S) 613,500 17,116,650 Electrical equipment (0.8%) Cooper Industries PLC 124,100 6,491,671 Emerson Electric Co. (S) 619,500 30,411,255 Electronic equipment, instruments, and components (0.1%) Yokogawa Electric Corp. (Japan) (NON) 654,221 5,797,755 Energy equipment and services (2.8%) Halliburton Co. 200,600 10,978,838 National Oilwell Varco, Inc. 453,300 36,522,381 Schlumberger, Ltd. 574,239 51,893,978 Transocean, Ltd. (Switzerland) (S) 379,500 23,362,020 Weatherford International, Ltd. (Switzerland) (NON) 437,895 9,598,658 Food and staples retail (1.0%) CVS Caremark Corp. 687,500 24,990,625 Wal-Mart Stores, Inc. (S) 457,700 24,125,367 Health-care equipment and supplies (2.3%) Baxter International, Inc. (S) 1,034,900 60,200,133 Boston Scientific Corp. (NON) (S) 1,516,087 10,855,183 Covidien PLC (Ireland) 522,872 26,556,669 Medtronic, Inc. 361,100 13,017,655 Health-care providers and services (2.3%) Aetna, Inc. 1,161,000 48,169,890 CIGNA Corp. 681,300 33,908,301 Lincare Holdings, Inc. (S) 307,300 7,863,807 WellPoint, Inc. 312,115 21,083,368 Hotels, restaurants, and leisure (0.8%) Carnival Corp. 313,000 10,422,900 McDonald's Corp. 116,800 10,100,864 Wyndham Worldwide Corp. 584,880 20,230,999 Household durables (0.5%) D.R. Horton, Inc. (S) 607,400 7,215,912 Newell Rubbermaid, Inc. 670,600 10,407,712 Toll Brothers, Inc. (NON) 240,100 4,792,396 Household products (2.0%) Colgate-Palmolive Co. (S) 115,200 9,720,576 Energizer Holdings, Inc. (NON) (S) 130,400 10,515,456 Kimberly-Clark Corp. 152,400 9,960,864 Procter & Gamble Co. (The) 1,072,400 65,941,876 Independent power producers and energy traders (0.4%) AES Corp. (The) (NON) 1,612,500 19,849,875 Industrial conglomerates (3.8%) General Electric Co. 7,458,720 133,585,675 Tyco International, Ltd. 1,114,542 49,363,065 Insurance (6.6%) ACE, Ltd. 533,100 35,707,038 Aflac, Inc. 877,700 40,426,862 Allstate Corp. (The) 1,502,600 41,652,072 Assured Guaranty, Ltd. (Bermuda) 1,539,480 21,783,642 Chubb Corp. (The) 551,375 34,449,910 Everest Re Group, Ltd. 187,620 15,407,354 Hartford Financial Services Group, Inc. (The) 1,295,000 30,328,900 Marsh & McLennan Cos., Inc. 470,100 13,863,249 MetLife, Inc. (S) 1,172,387 48,314,068 Prudential Financial, Inc. 317,900 18,654,372 XL Group PLC 802,600 16,469,352 IT Services (0.6%) IBM Corp. (S) 97,000 17,639,450 Unisys Corp. (NON) 587,812 12,208,855 Leisure equipment and products (0.3%) Hasbro, Inc. 356,800 14,115,008 Machinery (2.4%) Deere & Co. 168,700 13,244,637 Eaton Corp. 145,000 6,952,750 Illinois Tool Works, Inc. (S) 350,400 17,449,920 Ingersoll-Rand PLC 938,100 35,103,702 Lonking Holdings, Ltd. (China) (S) 7,626,000 3,874,617 Parker Hannifin Corp. 483,100 38,174,562 Media (4.8%) Comcast Corp. Class A 2,494,700 59,922,694 DIRECTV Class A (NON) 346,725 17,572,023 DISH Network Corp. Class A (NON) 672,600 19,929,138 Interpublic Group of Companies, Inc. (The) 1,426,900 13,997,889 News Corp. Class A 879,400 14,087,988 Time Warner Cable, Inc. (S) 225,080 16,500,615 Time Warner, Inc. 1,304,200 45,855,672 Viacom, Inc. Class B 344,800 16,695,216 Walt Disney Co. (The) (S) 619,200 23,913,504 Metals and mining (1.5%) Alcoa, Inc. (S) 311,600 4,589,868 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 666,538 35,299,852 Newmont Mining Corp. 137,100 7,624,131 Nucor Corp. 356,900 13,879,841 Steel Dynamics, Inc. (S) 589,600 9,209,552 Multiline retail (0.5%) Target Corp. 436,200 22,459,938 Multi-utilities (1.2%) Ameren Corp. 865,000 24,929,300 CMS Energy Corp. 403,800 7,728,732 PG&E Corp. 614,400 25,454,592 Oil, gas, and consumable fuels (12.3%) Apache Corp. 467,522 57,841,822 BP PLC ADR (United Kingdom) 430,368 19,555,922 Chevron Corp. 1,139,500 118,530,791 ConocoPhillips 432,300 31,121,277 CONSOL Energy, Inc. 368,600 19,756,960 Exxon Mobil Corp. 1,277,192 101,907,150 Hess Corp. 271,100 18,586,616 Newfield Exploration Co. (NON) 345,300 23,280,126 Nexen, Inc. (Canada) (S) 666,000 15,517,800 Noble Energy, Inc. 381,100 37,988,048 Nordic American Tanker Shipping (Norway) (S) 179,100 3,667,968 Occidental Petroleum Corp. 706,414 69,355,727 Petroleo Brasileiro SA ADR (Brazil) (S) 430,900 14,637,673 Royal Dutch Shell PLC ADR (United Kingdom) (S) 272,101 20,015,750 Sunoco, Inc. 502,900 20,442,885 Total SA ADR (France) (S) 315,400 17,053,678 Paper and forest products (0.4%) International Paper Co. 567,200 16,845,840 Personal products (0.1%) Avon Products, Inc. (S) 276,200 7,244,726 Pharmaceuticals (6.9%) Abbott Laboratories 325,600 16,709,792 Johnson & Johnson 1,473,900 95,493,981 Merck & Co., Inc. 2,413,891 82,386,100 Pfizer, Inc. 6,329,545 121,780,446 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 264,700 12,345,608 Real estate investment trusts (REITs) (0.4%) Chimera Investment Corp. (S) 2,049,600 6,312,768 CreXus Investment Corp. 458,800 4,821,988 MFA Financial, Inc. 949,800 7,114,002 Semiconductors and semiconductor equipment (2.3%) Advanced Micro Devices, Inc. (NON) (S) 1,466,700 10,765,578 First Solar, Inc. (NON) (S) 103,800 12,272,274 Intel Corp. 1,050,500 23,457,665 KLA-Tencor Corp. (S) 364,200 14,502,444 Lam Research Corp. (NON) 495,900 20,272,392 Marvell Technology Group, Ltd. (NON) 722,500 10,707,450 MEMC Electronic Materials, Inc. (NON) (S) 968,600 7,187,012 Texas Instruments, Inc. 394,000 11,721,500 Software (0.7%) Microsoft Corp. 619,300 16,968,820 Oracle Corp. 604,400 18,482,552 Specialty retail (2.1%) American Eagle Outfitters, Inc. (S) 787,300 10,345,122 Bed Bath & Beyond, Inc. (NON) 137,500 8,042,375 Best Buy Co., Inc. (S) 790,400 21,815,040 Lowe's Cos., Inc. 1,658,500 35,790,430 Office Depot, Inc. (NON) (S) 3,082,700 11,652,606 OfficeMax, Inc. (NON) (S) 638,600 4,521,288 Staples, Inc. 509,100 8,176,146 Textiles, apparel, and luxury goods (0.3%) Hanesbrands, Inc. (NON) (S) 398,900 12,170,439 Tobacco (1.6%) Altria Group, Inc. 381,200 10,025,560 Lorillard, Inc. 178,400 18,949,648 Philip Morris International, Inc. 657,400 46,787,158 Wireless telecommunication services (0.4%) Vodafone Group PLC ADR (United Kingdom) 748,800 21,041,280 Total common stocks (cost $4,275,630,771) CONVERTIBLE BONDS AND NOTES (0.3%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $6,750,000 $10,555,313 Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 3,528,000 3,374,532 Total convertible bonds and notes (cost $10,289,446) SHORT-TERM INVESTMENTS (8.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 335,087,063 $335,087,063 Putnam Money Market Liquidity Fund 0.05% (e) 72,260,319 72,260,319 Total short-term investments (cost $407,347,382) TOTAL INVESTMENTS Total investments (cost $4,693,267,599) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $4,784,849,232. (b) The aggregate identified cost on a tax basis is $4,824,393,903, resulting in gross unrealized appreciation and depreciation of $586,970,363 and $278,962,288, respectively, or net unrealized appreciation of $308,008,075. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $326,811,414. The fund received cash collateral of $335,087,063 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $50,771 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $699,653,729 and $690,811,050, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $471,803,805 $— $— Consumer staples 256,539,094 — — Energy 721,616,068 — — Financials 1,073,930,052 — — Health care 567,634,253 — — Industrials 558,109,011 19,974,842 — Information technology 397,373,201 — — Materials 200,337,071 — — Telecommunication services 266,513,456 — — Utilities 177,293,898 — — Total common stocks — Convertible bonds and notes — 13,929,845 $— Short-term investments 72,260,319 335,087,063 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011
